                                                               JS-6




1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
9
10
11   Samuel Love,                         CV 18-0872-DSF-KSx
12            Plaintiff,                  Default Judgment
13     v.
14   Hector David Gutierrez;
     Jose A. Gutierrez;
15   D & A Auto Sales, a California
     Corporation;
16   and Does 1-10,
17            Defendants.
18
19
20
21
22
23
24
25
26
27
28




                                      1
1          It is ordered and adjudged that Plaintiff Samuel Love shall have judgment
2    in his favor in the amount of $7,682.50 against Defendants Hector David
3    Gutierrez, Jose A. Gutierrez, and D & A Auto Sales.
4          Additionally, Defendants Hector David Gutierrez, Jose A. Gutierrez and D
5    & A Auto Sales are ordered to provide a compliant accessible parking space at the
6    property located at or about 19060 Valley Blvd., Bloomington, California, in
7    compliance with the Americans with Disabilities Act Accessibility Guidelines.
8
9
        IT IS SO ORDERED.

10
11    Date: October 29, 2018                     ___________________________
                                                 Dale S. Fischer
12
                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
